[Cite as State v. Ellis, 2017-Ohio-1458.]

                               IN THE COURT OF APPEALS OF OHIO

                                    TENTH APPELLATE DISTRICT


State of Ohio,                                      :

                 Plaintiff-Appellee,                :                No. 16AP-279
                                                                 (C.P.C. No. 15CR-352)
v.                                                  :
                                                              (REGULAR CALENDAR)
Kia L. Ellis,                                       :

                 Defendant-Appellant.               :



                                            D E C I S I O N

                                        Rendered on April 20, 2017


                 On brief: Ron O'Brien, Prosecuting Attorney, and
                 Valerie B. Swanson, for appellee. Argued: Valerie B.
                 Swanson

                 On brief: Todd W. Barstow, for appellant. Argued:
                 Todd W. Barstow

                   APPEAL from the Franklin County Court of Common Pleas

LUPER SCHUSTER, J.
        {¶ 1} Defendant-appellant, Kia L. Ellis, appeals from a judgment entry of the
Franklin County Court of Common Pleas finding her guilty, following a bench trial, of one
count of aggravated robbery, one count of aggravated murder, two counts of murder, and
one count of tampering with evidence. For the following reasons, we affirm.
I. Facts and Procedural History
        {¶ 2} By indictment filed January 26, 2015, plaintiff-appellee, State of Ohio,
charged Ellis with one count of aggravated burglary in violation of R.C. 2911.11, a first-
degree felony; one count of aggravated robbery in violation of R.C. 2911.01, a first-degree
felony; one count of kidnapping in violation of R.C. 2905.01, a first-degree felony; two
counts of aggravated murder in violation of R.C. 2903.01, unclassified felonies; two
No. 16AP-279                                                                                2


counts of murder in violation of R.C. 2903.02, unclassified felonies; and one count of
tampering with evidence in violation of R.C. 2921.12, a third-degree felony. All eight
counts of the indictment related to the beating death of Johnnie Luckett. Ellis entered a
plea of not guilty.
       {¶ 3} At a bench trial on March 7, 2016, the state presented evidence that on
August 2, 2005 officers with the Columbus Division of Police responded to reports of a
foul odor and the presence of flies at the Moonglow Apartments and discovered Luckett's
badly decomposed body. Luckett's arms and legs were bound to a chair with shoelaces
and neckties, and the chair had tipped over. Additionally, there was a belt around
Luckett's neck. Police observed blood spatter on the ceiling, walls, blinds, floor, and door
of the apartment's living room.
       {¶ 4} Additionally, police learned Luckett's vehicle was missing. On August 21,
2005, police located Luckett's vehicle at 3680 East Livingston Avenue, and, after
processing the vehicle, observed that the car was "very clean." (Mar. 7, 2016 Tr. at 79.)
       {¶ 5} Jane Gorniak, D.O., the Franklin County deputy coroner at the time of
Luckett's death, testified that Luckett's autopsy revealed lacerations to Luckett's head,
skull fractures, facial fractures, a subdural hemorrhage, and a possible stab wound.
Dr. Gorniak stated Luckett's cause of death was "[b]lunt impacts of the head with skull
and brain injury." (Tr. at 137.) In Dr. Gorniak's opinion, the location of the blood in the
apartment was consistent with Luckett being on the ground when he was hit.
       {¶ 6} Jeffrey Broomfield, Ellis' roommate in 2005, testified that there was a
period in 2005 when Ellis "disappeared," and he did not know what happened to her. (Tr.
at 120.) When he asked her after the fact where she had been, Broomfield testified that
Ellis told him she went on a date with someone and "it got * * * a little aggressive" and
"she might have played * * * some type of seduction game with him" and "tie[d him] up,"
but then Ellis "broke down and * * * changed the subject." (Tr. at 120, 121.)
       {¶ 7} The lead detective assigned to the case, Detective Stephen Glasure of the
homicide department of the Columbus Division of Police, testified that the only
information he had regarding a possible suspect upon arriving at the crime scene was that
someone at the apartment complex had seen Luckett "with a female black carrying a
No. 16AP-279                                                                                  3


twelve pack of beer walking into the apartment, and that was the last anybody had seen
him." (Tr. at 147-48.)
        {¶ 8} In 2007, following a Crime Stoppers tip, Detective Glasure attempted to
locate Ellis but was unsuccessful. Detective Glasure testified his department ran "drivers'
licenses, check[ed] with postal services to see if different addresses were popping up," but
that police "were always one step behind her." (Tr. at 151.) Then, in January 2015,
Detective Glasure received a phone call from Beretta Adams, Ellis' then husband, after
which Detective Glasure filed a warrant for Ellis' arrest. SWAT officers located Ellis and
brought her to Columbus police headquarters for an interview.
        {¶ 9} The state played a recording of Ellis' police interview at trial.         At the
beginning of the interview, Ellis denied any involvement with Luckett's death. After some
time, however, Ellis said "I've been sitting here talking to God, and I can't do it. I can't lie
anymore." (Tr. at 191.) Ellis then told the detectives "I did it." (Tr. at 191.) The detectives
asked Ellis to tell them what happened, and she said she met Luckett on an online chat
line and "[h]e picked [her] up the same night." (Tr. at 192.) Ellis said Luckett bought
some beer and she went with him to his house, where Luckett was drinking and Ellis was
"getting high." (Tr. at 192.) Eventually, Ellis said she "was so high [she] didn't want to do
anything," but that Luckett "tried to force himself on" her. (Tr. at 192.) Ellis said she "was
able to convince him that he didn't have to * * * rape [her] or anything, so [she] convinced
him to let [her] tie him up in the chair." (Tr. at 192.) After calling herself a "horrible
person," Ellis told detectives she "tied [Luckett] up to a chair, and [she] beat him with a
baseball bat." (Tr. at 193.) She also said she stabbed him in his throat.
        {¶ 10} After she killed Luckett, Ellis told detectives she took approximately $300
that she found in Luckett's apartment and then took Luckett's car. She said she drove the
car to the motel she had been staying at, washed herself off, washed the weapons off, and
then dumped the weapons in different dumpsters. Ellis said she then drove Luckett's car
to a carwash, washed it "inside out," and left it at an apartment complex. (Tr. at 195.) She
told detectives she "knew it was a matter of time before [she] * * * got caught." (Tr. at
195.)
        {¶ 11} Ellis also testified at trial. She stated she met Luckett through a chat line
she had been using to prostitute herself and that Luckett agreed to pay her $300 and buy
No. 16AP-279                                                                                4


her drugs in exchange for Ellis "perform[ing] any sex act that he wanted for the entire
evening." (Tr. at 242.) Ellis said she had no intention "whatsoever" of robbing or
harming Luckett when she agreed to go with him to his home. (Tr. at 244.) Once she was
in Luckett's apartment, Ellis said she was drinking alcohol and was high on Ecstasy and
that she "changed [her] mind" and "didn't want to have sex" but that Luckett "tried to
force himself on [her]." (Tr. at 245.) Ellis testified that Luckett told her "that if [she]
didn't do * * * what he paid [her] to do that [she] was going to pay for it regardless one
way or another." (Tr. at 245.) Ellis said she thought Luckett was going to rape her.
       {¶ 12} In an effort to "calm him down," Ellis said she told Luckett she would do
what Luckett hired her to do and Luckett told her that "he wanted [Ellis] to perform oral
sex on him while he was tied up." (Tr. at 246.) Ellis said Luckett instructed her to retrieve
shoestrings from his bedroom in order to tie his ankles and wrists to the chair. Ellis said
Luckett also wanted her to place a belt around his neck and choke him during the sex act
but that "it never got to that." (Tr. at 246.) Before they engaged in any sexual behavior,
Ellis said Luckett started calling her derogatory names. Ellis said she tried to leave once
Luckett was tied to the chair but that "he was just going off, trying to get out of the chair,
threatening [her], saying he was going to kill [her], he was going to find [her] and kill
[her] and kill [her] family." (Tr. at 246.) At that point, Ellis said she took a knife off the
kitchen table and stabbed Luckett in the neck. She said she wanted to leave after that but
she did not "because [she] had been raped before" and she "didn't want him [to] try to
find [her] and hurt [her] or try to hurt anybody else." (Tr. at 247.) Instead of leaving,
Ellis testified she saw the baseball bat in the corner of the room by the door and she
"started hitting him with it." (Tr. at 247.) Ellis testified she had no intention of killing
Luckett, but that she only wanted to hurt him.
       {¶ 13} After Luckett fell to the floor, Ellis said she grabbed her belongings, the bat,
and the knife, and she "wiped [her] prints off everything [she] touched." (Tr. at 247.) She
said she took Luckett's car keys and car because she had no other way to leave. Ellis said
she "took [her] drugs with [her]," but that she was "discombobulated" during the police
interview and that she meant to tell detectives that she only "found the money and the
dope" that Luckett had already given to her. (Tr. at 248.) She said she only took what she
believed to be hers. Ellis testified she killed Luckett "[b]ecause he tried to hurt [her]" and
No. 16AP-279                                                                               5


"[h]e tried to rape [her]," and that she "didn't want that to happen to [her] or to anyone
else." (Tr. at 256.) Ellis said she would not be in this position today were it not for her
history of drug addiction and the sexual abuse she suffered as a child.
       {¶ 14} On cross-examination, Ellis admitted she had no intention of performing a
sex act on Luckett once she bound him to the chair. Ellis further admitted she struck
Luckett in the head after he had fallen onto the ground, still bound to the chair. She
agreed she never performed the services Luckett had hired her to perform but that she
still considered the drugs and money hers because "[o]nce [she] say[s] no it means no."
(Tr. at 259.) Additionally, Ellis admitted she could have left the apartment once she had
tied Luckett in the chair.
       {¶ 15} At the conclusion of the bench trial, the trial court found Ellis guilty of one
count of aggravated murder, two counts of murder, one count of aggravated robbery, and
one count of tampering with evidence. The trial court found Ellis not guilty on all the
remaining counts. Following a sentencing hearing, the trial court merged the aggravated
murder and murder convictions, directed the remaining convictions to run concurrent
with the merged aggravated murder and murder convictions, and imposed an aggregate
sentence of 20 years to life imprisonment. The trial court journalized Ellis' convictions
and sentence in a March 14, 2016 judgment entry. Subsequently, the trial court filed a
corrected amended judgment entry on April 5, 2016. Ellis timely appeals.
II. Assignment of Error
       {¶ 16} Ellis assigns the following error for our review:
               The trial court erred and deprived appellant of due process of
               law as guaranteed by the Fourteenth Amendment to the
               United States Constitution and Article One Section Ten of the
               Ohio Constitution by finding her guilty of aggravated murder;
               murder; aggravated robbery and tampering with evidence as
               those verdicts were not supported by sufficient evidence and
               were also against the manifest weight of the evidence.

III. Discussion
       {¶ 17} In her sole assignment of error, Ellis argues sufficient evidence did not
support her convictions of aggravated robbery, aggravated murder, murder, and
No. 16AP-279                                                                                 6


tampering with evidence and that her convictions are against the manifest weight of the
evidence. We disagree.
       A. Sufficiency of the Evidence
       {¶ 18} Whether there is legally sufficient evidence to sustain a verdict is a question
of law. State v. Thompkins, 78 Ohio St. 3d 380, 386 (1997). Sufficiency is a test of
adequacy.    Id.   The relevant inquiry for an appellate court is whether the evidence
presented, when viewed in a light most favorable to the prosecution, would allow any
rational trier of fact to find the essential elements of the crime proven beyond a
reasonable doubt. State v. Mahone, 10th Dist. No. 12AP-545, 2014-Ohio-1251, ¶ 38, citing
State v. Tenace, 109 Ohio St. 3d 255, 2006-Ohio-2417, ¶ 37.
       1. Aggravated Murder, Aggravated Robbery, Murder, and Felony
          Murder
       {¶ 19} Ellis was convicted of aggravated murder in violation of R.C. 2911.01, which
provides that "[n]o person, in attempting or committing a theft offense * * * or in fleeing
immediately after the attempt or offense, shall * * * [i]nflict, or attempt to inflict, serious
physical harm on another." R.C. 2911.01(A)(3). A "theft offense," pursuant to R.C.
2913.01(K), includes violations of R.C. 2911.02, robbery, and R.C. 2913.02, theft. Theft
requires the state to prove beyond a reasonable doubt that Ellis, with the purpose to
deprive the owner of property, knowingly obtained control over the property without the
consent of the owner or through deception, threat, or intimidation. R.C. 2913.02. A
person acts with a particular purpose when "it is [her] specific intention to cause a certain
result." R.C. 2901.22(A).
       {¶ 20} Ellis was also convicted of aggravated robbery.             Pursuant to R.C.
2903.01(B), "[n]o person shall purposely cause the death of another * * * while
committing or attempting to commit, or while fleeing immediately after committing or
attempting to commit * * * aggravated robbery."
       {¶ 21} In order to convict a defendant of murder in violation of R.C. 2903.02(A),
the state must prove the defendant purposely caused the victim's death.
       {¶ 22} In order to convict a defendant of felony murder in violation of R.C.
2903.02(B), the state must prove the defendant caused the death of another "as a
proximate result of the offender's committing or attempting to commit an offense of
No. 16AP-279                                                                                7


violence that is a felony of the first or second degree and that is not a violation of section
2903.03 or 2903.04 of the Revised Code." R.C. 2903.02(B). Aggravated robbery is an
offense of violence. R.C. 2901.01(A)(9)(a).
       {¶ 23} There is no dispute that Ellis inflicted the blows to the head that killed
Luckett. The remaining issue is whether the state submitted sufficient evidence that Ellis
acted "purposely."
       {¶ 24} "[T]he law has long recognized that intent, lying as it does within the
privacy of a person's own thoughts, is not susceptible of objective proof." State v. Garner,
74 Ohio St. 3d 49, 60 (1995), citing State v. Carter, 72 Ohio St. 3d 545, 554 (1995). Intent
to kill "may be deduced from all the surrounding circumstances, including the instrument
used to produce death, its tendency to destroy life if designed for that purpose, and the
manner of inflicting a fatal wound." State v. Robinson, 161 Ohio St. 213 (1954), paragraph
five of the syllabus; see also State v. Eley, 77 Ohio St. 3d 174, 180 (1996).
       {¶ 25} Here, Ellis admitted she tied Luckett to the chair and that she had no
intention of performing a sex act on him once she bound his arms and legs. Ellis even
admitted she could have simply left the apartment once Luckett was tied to the chair. The
evidence from the coroner indicated Ellis beat Luckett so severely that he suffered skull
and facial fractures. The blood spatter in the apartment indicated Ellis continued to hit
Luckett with the baseball bat after he had fallen to the ground, still tied to the chair. The
extent and severity of Luckett's injuries and the manner in which they were inflicted was
sufficient evidence for the trial court to conclude Ellis acted purposely to kill Luckett.
State v. Lindsey, 10th Dist. No. 14AP-751, 2015-Ohio-2169, ¶ 36, citing State v. Scudder,
71 Ohio St. 3d 263, 274 (1994) (stating "the number and nature of [the victim's] stab
wounds clearly established [the defendant's] purpose to kill").
       {¶ 26} There was also sufficient evidence that Luckett's death occurred during the
commission of an aggravated robbery.          Though admitting she could have left the
apartment after tying Luckett to the chair, Ellis stabbed and beat Luckett, then looked
through his apartment for money. She told detectives she took $300 and some drugs, and
she also admitted to taking Luckett's car. Thus, there was sufficient evidence for the trial
court to find Ellis guilty of aggravated murder, murder, felony murder, and aggravated
robbery.
No. 16AP-279                                                                                  8


       2. Tampering with Evidence
       {¶ 27} R.C. 2921.12(A)(1) defines tampering with evidence and provides: "[n]o
person, knowing that an official proceeding or investigation is in progress, or is about to
be or likely to be instituted, shall * * * [a]lter, destroy, conceal, or remove any * * * thing,
with purpose to impair its value or availability as evidence in such proceeding or
investigation." To convict Ellis of tampering with evidence, the state needed to submit
sufficient evidence for the trier of fact to conclude Ellis knew or should have known an
investigation was forthcoming but nevertheless purposely took steps to conceal the
murder weapons, the victim's car, and/or her fingerprints in the apartment.
       {¶ 28} Ellis admitted she cleaned anything she touched in Luckett's apartment to
remove her fingerprints, cleaned off and disposed of the baseball bat and the knife used to
kill Luckett, and cleaned off and dumped Luckett's car. Additionally, she testified on
cross-examination that she told police she had been running and "figured eventually"
police would figure out she was responsible for Luckett's death. (Tr. at 266.) Thus, the
state presented sufficient evidence to allow the trial court to find, beyond a reasonable
doubt, that Ellis purposely concealed evidence pivotal to the investigation into Luckett's
death. State v. Miller, 10th Dist. No. 14AP-851, 2015-Ohio-4678, ¶ 32.
       {¶ 29} Having concluded the state presented sufficient evidence to allow a rational
trier of fact to find, beyond a reasonable doubt, that Ellis committed the offenses of
aggravated murder, aggravated robbery, murder, felony murder, and tampering with
evidence, we must next consider whether the manifest weight of the evidence supports
those convictions.
       B. Manifest Weight of the Evidence
       {¶ 30} When presented with a manifest weight argument, an appellate court
engages in a limited weighing of the evidence to determine whether sufficient competent,
credible evidence supports the jury's verdict. State v. Salinas, 10th Dist. No. 09AP-1201,
2010-Ohio-4738, ¶ 32, citing Thompkins at 387. "When a court of appeals reverses a
judgment of a trial court on the basis that the verdict is against the weight of the evidence,
the appellate court sits as a 'thirteenth juror' and disagrees with the factfinder's resolution
of the conflicting testimony." Thompkins at 387, quoting Tibbs v. Florida, 457 U.S. 31, 42
(1982). Determinations of credibility and weight of the testimony are primarily for the
No. 16AP-279                                                                                 9


trier of fact. State v. DeHass, 10 Ohio St. 2d 230 (1967), paragraph one of the syllabus.
Thus, the jury may take note of the inconsistencies and resolve them accordingly,
"believ[ing] all, part, or none of a witness's testimony." State v. Raver, 10th Dist. No.
02AP-604, 2003-Ohio-958, ¶ 21, citing State v. Antill, 176 Ohio St. 61, 67 (1964).
       {¶ 31} An appellate court considering a manifest weight challenge "may not merely
substitute its view for that of the trier of fact, but must review the entire record, weigh the
evidence and all reasonable inferences, consider the credibility of witnesses, and
determine whether, in resolving conflicts in the evidence, the trier of fact clearly lost its
way and created such a manifest miscarriage of justice that the conviction must be
reversed and a new trial ordered." State v. Harris, 10th Dist. No. 13AP-770, 2014-Ohio-
2501, ¶ 22, citing Thompkins at 387. Appellate courts should reverse a conviction as
being against the manifest weight of the evidence only in the most " 'exceptional case in
which the evidence weighs heavily against the conviction.' " Thompkins at 387, quoting
State v. Martin, 20 Ohio App. 3d 172, 175 (1st Dist.1983).
       {¶ 32} Ellis asserts the trial court clearly lost its way in determining she acted
purposely because she testified that Luckett was verbally abusive, threatened her and her
family, she was a past victim of rape and domestic violence, and that she only intended to
injure Luckett and get away from him. Essentially, Ellis asks this court to believe only the
portions of her testimony that are favorable to her while ignoring the overwhelming
evidence supporting her convictions.
       {¶ 33} Initially, we note the presence of conflicting testimony does not render a
verdict against the manifest weight of the evidence. Raver at ¶ 21. Additionally, Ellis'
argument presupposes the trial court found her to be a credible witness and believed her
testimony while disbelieving the statements she made to police and the other evidence
presented at trial.   However, a conviction is not against the manifest weight of the
evidence because the trier of fact believed the state's version of events over the
defendant's version. State v. Gale, 10th Dist. No. 05AP-708, 2006-Ohio-1523, ¶ 19. As
we noted above, the trier of fact remains free to believe "all, part, or none of a witness's
testimony." Raver at ¶ 21.
       {¶ 34} Given that the coroner's description of the nature of Luckett's wounds
suggested some of the blows to Luckett's head occurred after Luckett had already fallen to
No. 16AP-279                                                                                  10


the floor, and given that Ellis admitted she could have simply left the apartment once
Luckett was tied to the chair, the trial court did not clearly lose its way in discounting
Ellis' testimony that she did not intend to kill Luckett. In light of the evidence discussed
above, as well as the record in its entirety, we do not find the trial court clearly lost its way
in concluding Ellis acted purposely to cause Luckett's death when she beat him in the
head with a baseball bat while he was bound to a chair. The only evidence to the contrary
was Ellis' own self-serving testimony that she only wanted to hurt Luckett in order to get
away from him. We agree with the trial court's decision to discount the self-serving
portions of that testimony in favor of ample other evidence at trial. Accordingly, Ellis'
convictions are not against the manifest weight of the evidence.               Having already
determined sufficient evidence supports Ellis' convictions, we overrule Ellis' sole
assignment of error.
IV. Disposition
         {¶ 35} Based on the foregoing reasons, the sufficiency of the evidence and the
manifest weight of the evidence support Ellis' convictions. Having overruled Ellis' sole
assignment of error, we affirm the judgment of the Franklin County Court of Common
Pleas.
                                                                           Judgment affirmed.

                           TYACK, P.J., and BROWN, J., concur.